Citation Nr: 0910013	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-08 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a herniated lumbar disc 
with post-operative discectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1967 to July 
1971.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim for 
service connection for a herniated lumbar disc with post-
operative discectomy.

In April 2004 the Veteran filed a claim for service 
connection for a low back condition, stating that in May 1969 
while he helping to load ammunition onto the U.S.S. Cochrane 
he caught a falling 75 lbs shell on his right shoulder and 
elbow that resulted in him suffering from low back pain.

Service treatment records contained in the claims folder 
indicate that the Veteran complained of low back pain in 
April 1969.

An October 1971 VA examination noted the incident of the 
Veteran being struck by the shell, and on physical 
examination found that bilateral simultaneous hip flexion to 
110 degrees resulted in low back pain in the lumbar spine 
region.  Citing the same incident, the Veteran was service 
connected for his right elbow, cervical spine, and thoracic 
spine in December 1971.

In March 1977 the Veteran received treatment for chronic low 
back pain, which he attributed to service, and which would 
result in weakened legs.  The physician diagnosed the Veteran 
with low back pain, etiology unknown.  A June 1978 record 
indicated that the Veteran's low back pain would radiate to 
his legs, and the physician assessed that the Veteran's 
history and physical findings were suggestive of nerve root 
involvement on the left side, L5-S1.

The Veteran was afforded a VA spine examination in July 2004, 
and the examiner stated that the Veteran's claims folder and 
service treatment records were available and reviewed.  While 
the examiner did note several of the Veteran's records in his 
report, he stated that there was "no indication of any 
complaints of low back pain nor any treatment for any low 
back pain...in the service medical records" and that he "saw 
nothing in [the Veteran's] service medical records relative 
to the lumbar spine."  The examiner did not address the 
Veteran's October 1971 examination report or the 1977 and 
1978 records regarding complaints of low back pain.  Further, 
the examiner did not opine as to the likelihood that the 
Veteran's current lumbar back condition is related to 
service.  On remand, the Veteran should be afforded another 
VA examination.

Additionally, though the RO noted in April 2004 that the 
Veteran was not receiving assistance from the Social Security 
Administration (SSA), during the July 2004 VA examination the 
Veteran claimed to now be receiving Social Security 
disability.  While on remand a second inquiry should be made 
to determine if the Veteran is currently receiving SSA 
benefits, and if so the relevant records should be obtained.

Finally, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care providers 
who treated the Veteran for a low back 
disorder since service, to specifically 
include his chiropractor.  After securing 
the necessary release, such records should 
be obtained.

2.  If the Veteran is found to be in 
receipt of Social Security Administration 
benefits, obtain the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

3.  Schedule the Veteran for a VA 
orthopedic examination by a physician to 
determine the nature of any current lumbar 
spine disability and to provide an opinion 
as to its possible relationship to 
service.  The claims folder should be 
provided to and be reviewed by the 
examiner.  The examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current low back disorder is related 
to the Veteran's active military service.  
In rendering the opinion, the examiner 
should address the Veteran's complaints of 
low back pain in service in April 1969, as 
well as the post service complaints in 
October 1971, March 1977 and June 1978.  
The examiner should provide a rationale 
for all opinions expressed.

4.  Thereafter, readjudicate the issue on 
appeal.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




